U.S. Department of Justice

 

Federal Bureau of Prisons

Federal Correctional Institution

 

Loretto, Pennsylvania 15940

September 01, 2020

/ MEMORANDUM FROM: S. FELIX, CAPTAIN

“~

SUBJECT: _ Special Housing Unit Rules and Regulations

j
é

The following rules and regulations pertain to all inmates who are admitted to the Special
Housing Unit. (SHU).

All inmates will follow the rules and regulations while assigned to the Special Housing Unit. To
provide a safe environment all inmates who fail to abide by these procedures will be subject to
disciplinary action.

1. Movement/Escorts: All inmates will submit to hand restraints before being escorted from .
their cell, recreation area, or any other area within the SHU. All inmates will be pat
searched and metal detected when they exit their cell and before they are placed back into

their cell.

2. Institutional Counts: Inmates will stand for the 10:00am (Weekends and Holidays),
4:15pm, 9:30pm, and any additional counts instructed by the staff.

3. Unit/Cell Sanitation: All cells will be maintained at the highest level of sanitation at all
times. Lights within the cells will be on from 6:00am to 10:00pm. AII beds willbe made
daily between the hours of 7:30am to. 4:00pm you will be permitted to lay on top of your
made bed. All items and property will be neatly stored under the bed. No items will be.
on the window ledges, in cell door windows or cell lights. There will be no clothes lines
or destruction of government issued clothing or bed linen. Any inmate in possession of
altered or damaged clothing or government property will result in disciplinary action.
Nothing will be passed from cell to cell. Cells must be neat and beds made prior to
inmates being removed for recreation periods.

4, Laundry: All inmates will be issued ‘clothes and linen upon entering the Special Housing
Unit. Undergarments, towels and wash clothes will ordinarily be exchanged one time per
week. Jumpsuits and linen will ordinarily be exchanged once a week. Blankets will be
exchanged first week of the month. All exchanges are on a one for one basis.

\
(

pa.
Case 3:20-cv-00248-CRE Document 1-4 Filed 12/08/20 Page 2 of 4

Mail: Mail for inmates will ordinarily be delivered each night, Monday through Friday,
excluding holidays by the evening watch staff. Inmates in Segregation will have
magazines, newspapers and books received, stored in their personal property. Outgoing

“mail must be placed outside the cell door or given to unit staff prior to 2:00 am count.

Mail passed after this time will be placed in the outgoing mail on the next working day.
Telephone Privileges: Inmates assigned to the Special Housing Unit must submit an
Inmate Request to Staff Member to their Unit Team to request a telephone call. Inmate
telephone calls are given by the inmate’s respective unit team. All AD/DS inmates are -
given one telephone call every thirty days. All telephone calls are subject to monitoring.
Your use of the telephone constitutes consent to this monitoring.

Food Items: Other than approved commissary items, no food items will be permitted to be
retained in the cells. Items received on/with food trays are to be fully consumed at the
time of the meal. Items not consumed are to be discarded i in the trash.. Maintaining these

items will result in disciplinary action.

Recreation: All inmates will ordinarily be provided the opportunity for recreation at a —
minimum of five hours per week. Inmates must be properly wearing their issued
institution jumpsuit before being escorted to recreation. Failing to be properly dressed
and waiting by the door will constitute that the inmate does not want recreation. Inmates
will be pat searched and screened with a hand held metal detector when removed from the
cells and recreation areas. No personal property or food of any kind is allowed in the
recreation area. Recreation order will be changed by range on a daily basis. Recreation
will ordinarily be conducted between the hours of 6:00am and 2:00pm.

. Commissary: Inmates housed in the Special Housing Unit will ordinarily be allowed to

purchase authorized commissary items from the approved list once a week. Order forms
will ordinarily be passed out and collected, from all inmates desiring to make commissary
purchases on Tuesday and picked up on the same shift. Delivery of items will be subject
to Commissary daily operation however the items will be delivered prior to the start of
the weekend. Special purchase items such as radios and headphones require the written.
approval of the Captain. Inmates requesting to make a special purchase will submit a
cop-out to the Captain a week prior to Tuesday for approval. Commissary dates are
subject to change.

. Authorized items permitted i in the Special Housing Unit: Inmates being placed in the

Special-Housing Unit. will not be allowed to retain in their possession food or hygiene

‘ commissary items purchased prior to admittance. Those commissary items in an inmate’s

personal property prior to placement will not be issued, but rather retained with other
stored property. Inmates will be required to replace such items through new purchases
from the commissary while housed in the unit. Inmates will, however, be issued
institution provided cosmetic items until personal items may be purchased through the
commissary.

pp*

4
11.

12.

13.

14.

Case 3:20-cv-00248-CRE Document 1-4 Filed 12/08/20 Page 3 of 4

(**) Annotates items which are permitted in Disciplinary Segregation No Metal Objects

Items Oty

Bible or Koran** 1 paperback only
Clothing (Issued)** 1 set of issue

Photos a) ;

Mail — 10 letters

Pen (Issued)** —~ 1

Shoes (Issued)** 1 pair

Denture Cleaner | 1 tube

Stamps** -. - 20 First Class or equivalent
Wedding Band** . 1

Legal Material** 1 (Active cases only) .
Shampoo** Issued Ji .

Paperback books (Issued)** 2

Shower Shoes** 1

Toothpaste** Issued 1

False Teéth** 1

Comb (Palm) 1 .

*%*No type of body lotion or oils will be allowed in the Special Housing Unit.
Law Library: Inmates will be allowed access to the Law Library upon request by
submitting an Inmate Request to Staff Member. Legal Materials will be furnished by the
Education Department upon submission of a request. Time will be scheduled as time is
permitted in the Special Housing Unit.
Haircuts/Shaving: Inmates are authorized to receive one haircut every thirty days.
Inmates requesting a haircut will submit an Inmate Request to Staff Member to be placed
on the list. Inmates will be given the opportunity to shave on Monday’s, Wednesday’s
and Friday’s on the evening shift. All razors will be issued by a staff member and must
be returned to the SHU staff when shaving is completed. Inmates will not alter any part
of the razor. If any part of the razor is altered, disciplinary action will be taken.
Reading Material: Ordinarily, the book cart will be made available once per week.
Inmates in the Special Housing may possess three books, (2) books issued by the
institution from the book cart and a Bible or Koran (paperback only).

Visiting: Visiting in the Special Housing Unit will occur Friday, Saturday or Sunday
during regular visiting hours. Inmates who have visiting privileges will visit through the
use of video equipment located within the Special Housing Unit. An Inmate Request to
Staff must be sent to the Captain for approval. The request must be sent to the Captain no
later than two weeks from when the visit is to occur. The visitor will be authorized to
visit during visiting hours and will use the video equipment located within the Visiting
15.

16.

17.

18.

19.

20.

21.

22.

Case 3:20-cv-00248-CRE Document 1-4 Filed 12/08/20 Page 4 of 4

Room. The visit will be no longer than 2 hours in length.

Medical Treatment: All inmates will have the opportunity to see a medical staff member
daily. Inmates requesting to be seen by Medical will submit an Inmate Request to Staff
Member.

Supplies: Supplies, such as toothbrush, toothpaste, pens, soap, etc., will ordinarily be
issued one time per week. All supplies will be exchanged on a one for one basis. Toilet
paper will be issued once a week.

Food Service: Food trays will be returned after each meal without exception. Failure to
return food trays to staff upon request will result in the inmate being placed on a sack
lunch program.

Writing or Pictures on Walls: No writing will be permitted on walls, floors, doors,
ceilings or any other area of the cell. Inmates will not hang pictures of any type in the
cells, on walls, showers, etc. Failure to comply with this procedure will result in
disciplinary action.

Cell Rotation: All inmates will be rotated to a different cell within a period not to exceed
21 days. The cell assignment will be at the discretion of staff. Each cell will be inspected
for sanitation and/or damage. Incident reports will be written for discrepancies noted.
Trash: Trash will not be thrown onto the ranges. Trash will be collected three times daily
in conjunction with meal tray collection.

Mattresses: Inmates will be responsible for the condition of the mattress in the cell and
will be subject to disciplinary action for damage and/or destruction. Inmates are
authorized one mattress. All other mattresses will be removed and placed in storage.
Announcement of Staff in the Housing Unit: A general announcement will be made at the
beginning of the three primary shifts, verbally announcing to the inmates in the
segregation unit, the presence of male and-female staff members routinely work and visit
housing areas.

Failure to comply with these rules and regulations will result in Disciplinary Action

(5-H
